DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed January 7, 2021 have been fully considered and the 35 USC 112(a) or 35 USC 112(pre-AIA ), first paragraph rejection of claims 1, 5-6, 15-18, 20-31 has been withdrawn.  However, upon further consideration, a new grounds of rejection is set forth below as necessitated by amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 15-18, 20, 21, 24, 26, 27, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boukhny et al (US 2008/0097461) in view of  Pynson (US 2008/0147080) and further in view of Appelbaum et al (US 6251113).
Regarding claims 1 and 2, Boukhny et al (hereafter Boukhny) discloses a method for regulating temperature of an intra-ocular lens during an ocular surgical procedure (2020) using a computing device (1505) and comprising receiving desired IOL temperature information (paragraph 0080), sensing IOL temperature conditions (2240 in figure 22, input signal, paragraphs 0062, 0093) using a sensor (1540, figure 15, paragraph 0073), comparing at least one of the sensed IOL temperature conditions measured by the sensor (1540) with the desired temperature information (paragraph 0080, paragraph 0093), wherein said comparing results in a desired temperature change (2250, figure 22, paragraph 0093), calculating desired a heating level for transferring an amount of heat required to achieve the desired temperature change  (paragraph 0093, 0074; heating level is either on to transfer an amount heat or off to not transfer an amount heat using the desired temperature change), and controlling heat transfer to the IOL (2110, activation of the heater)  based on a pre-set temperature range (paragraph 0080, 0082), wherein the IOL is maintained substantially at the desired temperature (2020, 2270, 2150). Boukhny does not disclose that the sensing comprises measuring temperature values associated with a fluid containing the IOL. 
Pynson teaches an IOL injector disposed inside a container sealed along with a fluid (paragraph 0033). It would have been obvious to one with ordinary skill in the art at the time of the invention to include a fluid in the chamber (155) holding the IOL of the device of Boukhny, as taught by Pynson, in order to hydrate and maintain flexibility of the IOL prior to insertion and 
Boukhny in view of Pynson does not specifically teach controlling via the fluid the heat transfer to the IOL based on an operating room personnel input parameter associated with the fluid. However, Applebaum et al (hereafter Applebaum) teaches ophthalmic microsurgical methods, wherein the methods are accomplished using a computing device that is capable of receiving an operating parameter for an ophthalmic microsurgical instrument and controlling the microsurgical instrument as a function of at least one operating parameter, which can be input by an operating room personnel in addition to preprogrammed functions (abstract, C:1, L:60-67, C:2, L:1-67). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to modify the controller of Boukhny to be able to receive input parameters by an operating room personnel, such that the heat transfer to the IOL can be controlled based on an operating room personnel input parameter associated with the fluid in addition to the pre-set conditions, as taught as known in the art at the time of the invention, in order to allow the surgeon to manually provide and program input parameters relating to the desired temperature range of the IOL to suit the surgeon’s needs, since broadly replacing with automatic means with manual activity which accomplishes the same result would be within the level of one with ordinary skill in the art. 
Regarding claims 5, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Pynson further teaches it is known in the art at the time 
Regarding claim 24, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Boukhny teaches the receiving temperature information includes an IOL temperature profile (paragraph 0080, desired temperature range). 
Regarding claims 26 and 27, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Boukhny further discloses deriving a temperature setting comprising a time parameter based on the comparing results and storing the time parameter (paragraph 0078, controller controls amount of current and timing applied to heater to regulate temperature).
Regarding claim 31, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Boukhny teaches controlling heat transfer to the IOL is further based on the calculated heating level (paragraph 0078). 
Regarding claim 15, Boukhny teaches a method for regulating temperature of an intra-ocular lens during an ocular surgical procedure using a computing device (1505) comprising assessing a desired IOL temperature (predetermined range, 2240), sensing an existing IOL temperature (2260, paragraph 0093), comparing at least said assessed desired IOL temperature with said sensed existing IOL temperature to determine a desired temperature change (2250, figure 22, paragraph 0093), calculating a heating level (2230) for transferring an amount of heat required to achieve the desired temperature change (paragraph 0093, 0074; heating level is either on to transfer an amount heat or off to not transfer an amount heat using the desired temperature change), which is based on an user selected input parameter (2210, 2220), using the desired 
Regarding claim 16, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, wherein Boukhny teaches the comparing comprises comparing one or more IOL temperature conditions measured by the sensor (1540) with pre-established desired temperature conditions (2240, 2250, paragraph 0093). 
Regarding claim 17, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, wherein Boukhny teaches the applying further comprises controlling a heat source (1605) to transfer heat from the heat source (1605) to the IOL (paragraph 0075). 
Regarding claim 18, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, wherein Boukhny teaches the applying further comprises refraining from transferring heat to the IOL when the desired temperature change is within defined parameters (2240, 2260, 2270, paragraph 0093). 
Regarding claim 20, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 17, wherein Boukhny further teaches the heat source employs a 
Regarding claims 21, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, and Pynson further teaches it is known in the art at the time of the invention to maintain an IOL in sterile conditions (paragraph 0033). It would have been obvious to one with ordinary skill in the art at the time of the invention to have the heat source and the IOL within a sterile field, as evidenced by Pynson, in order to prevent infections during a surgical procedure. 
Regarding claims 29 and 30, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, and Boukhny further teaches deriving a temperature setting comprising a time parameter based on the comparing results and storing the time parameter (paragraph 0078, controller controls amount of current and timing applied to heater to regulate temperature).
Claims 6 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boukhny et al (US 2008/0097461) in view of Pynson (US 2008/0147080) in view of Appelbaum et al (US 6251113) as applied to claims 1 and 15 above, and further in view of Van Gent (US 4955889) and further in view of Alfano et al (US 20040176752), as evidenced by Bretton (5445637). 
Regarding claim 6, Boukhny in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Pynson teaches the IOL injector disposed inside a container sealed along with a fluid (paragraph 0033), but does not disclose heat is transferred from an electric diathermy connector using high frequency alternating electric of magnetic fields. Van Gent teaches it is known in the art at the time of the invention to use an induced heating source 
Regarding claim 22, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, but does not disclose heat is transferred from an electric diathermy connector using high frequency alternating electric of magnetic fields. Van Gent teaches it is known in the art at the time of the invention to use an induced heating source (column 7, lines 12 -33) to heat a lens for insertion into the eye. Alfano et al (hereafter Alfano) also teaches that it was known in the art at the time of the invention utilize an electric diathermy connector with high frequency alternating electric fields (paragraph 007) as a type of . 
Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boukhny et al (US 2008/0097461) in view of Pynson (US 2008/0147080) in view of Appelbaum et al (US 6251113) as applied to claim 17 above, and further in view of Raney (US 2009/0005712). 
Regarding claim 23, Boukhny in view of Applebaum in view of Pynson teaches all of the limitations set forth in claim 17, but does not disclose that the heat source comprises an ultrasonically driven phacoemulsification handpiece. Raney teaches an ultrasonically driven phacoemulsification handpiece that results in maximum heat introduced into the eye (paragraph 0042). It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the heat source (1605) in the handpiece of the device of Boukhny with an ultrasonically driven phacoemulsification handpiece, since Raney teaches that . 
Claims 25 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boukhny et al (US 2008/0097461) in view of Pynson (US 2008/0147080) in view of Appelbaum et al (US 6251113) as applied to claims 1 and 15 above, and further in view of Boukhny (US 2010/0094309). 
Regarding claim 25, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, and further discloses displaying a system operating characteristic (information about the operation of the system) on a display (paragraph 0082) and that the controller (1505) communicates with a console to perform control functions. However, Boukhny in view of Appelbaum does not teach that the system operating characteristics are displayed on a graphical user interface. Boukhny (US 20100094309, hereafter Boukhny '309) teaches an automated intraocular lens injector device having a control circuit controlling the translation of the plunger responsive to user input (abstract) using a graphical user interface in communication with a controller (paragraph 0052). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to display the system operating characteristics on the display taught in the device of Boukhny in view of Appelbaum on a graphical user interface, as taught by Boukhny '309, in order to allow for the graphical user interface to provide a message identifying a particular type of fault (e.g. lens is not in the desired temperature range) on the console so that the user can input whether 
Regarding claim 28, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, wherein Boukhny further discloses displaying a system operating characteristic (information about the operation of the system) on a display (paragraph 0082) and that the controller (1505) communicates with a console to perform control functions. However, Boukhny in view of Appelbaum in view of Pynson does not disclose that the system operating characteristics are displayed on a graphical user interface. Boukhny '309 teaches an automated intraocular lens injector device having a control circuit controlling the translation of the plunger responsive to user input (abstract) using a graphical user interface in communication with a controller (paragraph 0052). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to display the system operating characteristics on the display taught in the device of Boukhny in view of Appelbaum in view of Pynson on a graphical user interface, as taught by Boukhny '309, in order to allow for the graphical user interface to provide a message identifying a particular type of fault (e.g. lens is not in the desired temperature range) on the console so that the user can input whether the movement of the plunger should be stopped and the motor translating the plunger can be deactivated. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/             Primary Examiner, Art Unit 3771